Title: To James Madison from Ralph Bennett Forbes, 6 November 1802 (Abstract)
From: Forbes, Ralph Bennett
To: Madison, James


6 November 1802, New York. Addresses JM at the request of his brother, John Murray Forbes. “I have received Letters from my Brother since his arrival in Hamburg mentioning the return of a Severe Rheumatick Complaint to which he has been some years Subject and expressing Serious apprehensions of the possibillity of his continuing at his post, particularly in Winter, owing to the climate, which is peculiarly unfavourable to his disorder.” Has just heard that Peter Dobell at Le Havre has resigned. His brother was under the impression that he would be considered as a “prior Candidate” in such an event. If JM will appoint his brother as consul at Le Havre this will add to the many obligations JM has “already conferred on a young man, who will loose no occasion of rendering himself worthy your confidence.” The Hamburg consulate is “by far preferable to that of Havre—for whomsoever Government has destined the latter the exchange must prove highly advantageous.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

